TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00271-CV



                     Pauline Wilson Lovato, Individually; and on behalf of all
                             wrongful death Beneficiaries, Appellant

                                                    v.

           Austin Nursing Center, Inc., d/b/a Austin Nursing Center; Century Care of
           America, Inc.; Paul Gray; Paul Hanlon; M. Hartnett, L.V.N.; Opal Henry;
            M. Hooper, L.V.N.; P. King; H. Preslar, L.V.N.; Marilee Smith, L.V.N.;
                    Laura Swarbrick; Mary White, R.N.; Delena Whitten;
                           and Guadalupe Zamora, M.D., Appellees




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
            NO. GN-000891B, HONORABLE PAUL R. DAVIS., JR., JUDGE PRESIDING



                Appellant has filed a letter indicating that she wishes to dismiss the appeal and pursue an

appeal of the judgment entered in another trial court cause number. In accordance with appellant's wishes,

we dismiss the appeal. Tex. R. App. P. 42.1(a).




                                                 __________________________________________

                                                 Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Appeal Dismissed

Filed: June 27, 2002
Do Not Publish